—In a habeas corpus proceeding, the petitioner appeals from an order of the *422County Court, Dutchess County (Marlow, J.), dated August 11, 1999, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner, on behalf of the relator, challenged efforts to extradite the relator to New Jersey. However, the relator was ultimately extradited to New Jersey, where he entered a plea of guilty to a charge pending against him there. Accordingly, this appeal is academic (see, People ex rel. Bilboa v Romano, 106 AD2d 595). O’Brien, J. P., Krausman, Goldstein and Crane, JJ., concur.